Order, entered on August 9, 1965, granting plaintiff’s motion for temporary alimony and other relief, reversed, on the law, on the facts, and in the exercise of discretion, without costs or disbursements to either party, with leave to respondent to renew her motion for temporary alimony upon appellant’s failure to continue support payments at their present level or upon other changed circumstances. Opinion Per Curiam. [24 A D 2d 125] Concur — Breitel, J. P., Yalente, Eager and Staley, JJ,; McNally, J., dissents and votes to affirm. Settle order on notice.